DETAILED ACTION
Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James Kernell on 10 February 2021.
The application has been amended as follows: 
ABSTRACT
A fully serviceable frost proof mixing hydrant for supplying water at various temperatures to the exterior of a building. The mixing hydrant includes hot and cold water inlets and a chamber in which the water is mixed based on the position of a cammed wheel acting on a pair of poppets. These poppets act as temperature regulators and check valves to prevent cross-flow leakage and/or contamination. The mixing hydrant includes an inside tube or flow sleeve for delivery of water to an outside body tube in communication with a spout on the head of the hydrant. The flow from the inside tube to the outside body tube reduces turbulence and provides a better outlet flow from the spout. Flow control and temperature control are independent allowing the user to set the flow as desired then adjust the temperature as desired without affecting the flow.
CLAIMS
1.	(Currently Amended) A mixing hydrant comprising:
a head, a valve body, a valve temperature regulator assembly, and hot and cold water inlets;
said head having a flow control knob, a temperature control knob, and a spout; 
said valve temperature regulator assembly having a housing, a poppet valve body received in said housing, said poppet valve body having a hot water inlet nipple coupled to said hot water inlet, a cold water inlet nipple coupled to said cold water inlet, a hot water poppet valve aperture adapted to receive a hot water poppet valve, and a cold water poppet valve aperture adapted to receive a cold water poppet valve;
a temperature control wheel in communication with said hot water poppet valve and said cold water poppet valve, and coupled to said temperature control knob; and
a flow control stem having a first end coupled to said flow control knob, and a second end coupled to a seat bibb washer adapted to alternately engage a seat in a closed position and release from said seat in an open position;
said valve body having a flow sleeve coupled to said valve temperature regulator assembly housing and said valve body surrounding and in fluidic communication with said flow sleeve and said spout;
wherein rotation of said temperature control knob rotates said temperature control wheel to selectively permit movement of said hot water poppet valve and said cold water poppet valve between a closed position and an open position; 


14.	(Currently Amended) A mixing hydrant comprising:
a head having a flow control knob, a temperature control knob, and a spout;
a valve body coupled to said head,
a valve temperature regulator assembly having a housing, a poppet valve body received in said housing, and a valve sealing surface;
said poppet valve body having a hot water inlet nipple coupled to a hot water inlet, a cold water inlet nipple coupled to a cold water inlet, a hot water poppet valve aperture adapted to receive a hot water poppet valve, and a cold water poppet valve aperture adapted to receive a cold water poppet valve;
a temperature control wheel having a cammed surface in communication with said hot water poppet valve and said cold water poppet valve, and coupled to said temperature control knob; and
a flow control stem having a first end coupled to said flow control knob, and a second end coupled to a seat bibb washer adapted to alternately engage said valve sealing surface in a closed position and release from said valve sealing surface in an open position;
said valve body having a flow sleeve coupled to said housing of said valve temperature regulator assembly opposite said head and said valve body surrounding and in fluidic communication with said flow sleeve and said spout;
wherein rotation of said temperature control knob rotates said temperature control wheel to selectively allow movement of said hot water poppet valve and said cold water poppet valve between closed positions and open positions;


Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art, Wu (U.S. Patent 9,856,633), fails to disclose a separate flow control knob and temperature control knob, and wherein rotation of said flow control knob translates said flow control stem longitudinally to selectively move said seat bibb washer from said closed position in contact with said valve sealing surface to said open position away from said valve sealing surface, along with the other limitations of the claims.
Wu discloses a mixing hydrant comprising:
a head (FIG. 2 excluding first pipe 10), a valve body (FIG. 4 below knob 25), a valve temperature regulator assembly 30/40, and hot and cold water inlets 141;
said head having a flow control knob 25, a temperature control knob 25, and a spout 13; 
said valve temperature regulator assembly having a housing 14, a poppet valve body 40 received in said housing, said poppet valve body having a hot water inlet nipple (at 33, seen closed in FIG. 9) coupled to said hot water inlet, a cold water inlet nipple (at 33, seen open in FIG. 9) coupled to said cold water inlet, a hot water poppet valve aperture (at the opening of 412 seen closed in FIG. 9) adapted to receive a hot water poppet valve 30, and a cold water poppet valve aperture (at the opening of 412 seen open in FIG. 9) adapted to receive a cold water poppet valve 30;
a temperature control wheel 431 in communication with said hot water poppet valve and said cold water poppet valve, and coupled to said temperature control knob; and

said valve body having a flow sleeve 42 coupled to said valve temperature regulator assembly housing and said valve body surrounding and in fluidic communication with said flow sleeve and said spout;
wherein rotation of said temperature control knob rotates said temperature control wheel to selectively permit movement of said hot water poppet valve and said cold water poppet valve between a closed position and an open position (Col. 3 line 44-Col. 4 line 23) (FIG. 1-5, 7, 9, 11; Col. 3 line 4-Col 5 line 37).
It would not be obvious to one of ordinary skill in the art to modify Wu to teach a separate flow control knob and temperature control knob, and wherein rotation of said flow control knob translates said flow control stem longitudinally to selectively move said seat bibb washer from said closed position in contact with said valve sealing surface to said open position away from said valve sealing surface because to modify Wu to make the flow control knob translate the flow control stem longitudinally would prevent the rotation disc 431 from operating in its intended manner.  Specifically, translating the stem longitudinally would not allow for separate control of the temperature inlets without additional modifications that would only be made using impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D BALLMAN whose telephone number is (571)272-9984.  The examiner can normally be reached on Mon-Fri 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig M Schneider can be reached on 571-272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER D BALLMAN/Examiner, Art Unit 3753                                                                                                                                                                                                        
/Matthew W Jellett/Primary Examiner, Art Unit 3753